                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

BENJAMIN WARREN,                                 CV 18-110-BLG-SPW-TJC

                    Plaintiff,
                                                  ORDER
vs.

MARK M. FICEK,

                    Defendant.

      Pursuant to Defendant’s Withdrawal of his Motion to Dismiss for Lack of

Diversity Jurisdiction (Doc. 12),

      IT IS HEREBY ORDERED that Defendant’s Motion to Dismiss for Lack of

Diversity Jurisdiction (Doc. 5) is DENIED as moot. Defendant shall hereafter

answer Plaintiff’s Complaint. It is further ordered that the Evidentiary Hearing

presently scheduled for July 16, 2019 at 2:30 p.m. is VACATED.

      IT IS ORDERED.

      DATED this 3rd day of June, 2019.

                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
